Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun, G. et al. CN 106153598 A (hereinafter Sun). Translation is provided, see attachment. 
Regarding claim 1, Sun discloses a spectrometer (See Fig. 12, p. 4 paragraph 16.), comprising a housing (See Fig. 12 element 1, p. 9 paragraph 4 line 1.) and a spectrum measurement module (See Fig. 12 elements 10 to 50, p. 9 paragraphs 4-6.), wherein the housing has an arrangement surface (This corresponds to the surface of element 1.) and an opening (See Fig. 4 and the annotated Fig. below.); and the spectrum measurement module is disposed in the housing (This is shown in Fig. 12) and has a measurement surface (See the annotated Fig. below. The measurement surface is where the sample is placed.), wherein the measurement surface (See the annotated Fig. below. The measurement surface is part of element 12.) is exposed from the opening of the housing (This is shown in Fig. 3.), and there is a height difference between the measurement surface and the arrangement surface (See the annotated Fig. below. The annotated Fig. shows there is a height difference between the measurement surface and the arrangement surface.). 

    PNG
    media_image1.png
    407
    975
    media_image1.png
    Greyscale

Regarding claim 2, Sun discloses the spectrometer according to claim 1, wherein the height difference is between 0.1 mm and 5 mm (See p. 6 last paragraph last sentence. The range of Sun is within the range of the instant application.).
Regarding claim 3, Sun teaches the spectrometer according to claim 1, the spectrometer further comprising a reference white assembly (See Fig. 4 element 100, p. 3 paragraph 7 and p. 6 paragraph 6 line 5.), wherein the reference white assembly is detachably (See p. 6 paragraph 5 line 11.) disposed on the measurement surface of the spectrum measurement module (This is shown in Fig. 12.).
Regarding claim 4, Sun teaches the spectrometer according to claim 3, wherein the reference white assembly (See Fig. 3 element 3, p. 6 paragraph 5 lines 1-2.) comprises a reference white sample holder (See Fig. 4 element 31, p. 6 paragraph 5 lines 1-2.) and a reference white sample (See Fig. 3 element 100, p. 6 paragraph 5 lines 1-2.), wherein the reference white sample holder has a containment groove (See the annotated Fig. below.); the reference white sample is disposed in the containment groove of the reference white sample holder (See the annotated Fig. below.).

    PNG
    media_image2.png
    326
    731
    media_image2.png
    Greyscale

Regarding claim 5, Sun teaches the spectrometer according to claim 4, wherein the reference white sample holder further has at least one glue groove, and the reference white sample is fixed inside the containment groove through a glue placed inside the at least one glue groove (This entire limitation is shown in the annotated Fig. of claim 4.).
Regarding claim 6, Sun teaches the spectrometer according to claim 4, wherein the reference white sample holder has a first surface, the reference white sample has a second surface, and the second surface protrudes a height from the first surface (This entire limitation refers to Fig. 2D and is shown in the annotated Fig. in claim 4. Element 10 protrudes a height from the first surface.).
Regarding claim 7, Sun teaches the spectrometer according to claim 6, wherein the height difference is between 0.05 mm and 1 mm (This limitation is equivalent to “the distance between the sheet 100 and the transparent window 12 may be 0.2 to 3.0 mm.”. See the annotated Fig. in claim 4. The range of the instant application is with the range of Sun.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 10, 11, 12, 13, 14, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, and in view of Milo, R. et al. U. S. Patent No. US 20190285471 A1 (hereinafter Milo).
Regarding claim 8, Sun teaches a spectrometer (See Fig. 12, p. 4 paragraph 16.), comprising a housing (See Fig. 12 element 1, p. 9 paragraph 4 line 1.), a spectrum measurement module (See Fig. 12 elements 10 to 50, p. 9 paragraphs 4-6.), and a transflective assembly (This refers to element 140 of the instant application. This corresponds to elements 3 and 2 in Fig. 1, p. 5 paragraph 3.), wherein the housing has an arrangement surface (This corresponds to the surface of element 1.) and an opening (See Fig. 4 and the annotated Fig. in claim 1.); the spectrum measurement module is disposed in the housing (This is shown in Fig. 12.) and has a measurement surface (See annotated Fig. element 12, element 12 is the measurement surface.), wherein the measurement surface is exposed from the opening of the housing (Element 12 is exposed from the opening of the housing as shown in Fig. 1), and there is a height difference between the measurement surface and the arrangement surface (See the annotated Fig. in claim 1. The annotated Fig. shows there is a height difference between the measurement surface and the arrangement surface.); and the transflective assembly is detachably assembled on the housing (See elements 3 and 2 in Fig. 1, p. 2 paragraph 4. The pressing portion pertains to element 3 and the bracket represents the element 2, which is detachably assembled on the housing as shown in Fig. 1.) and comprises a holder (See Fig. 1 element 3.).
However, Sun fails to teach a cuvette, wherein the cuvette is configured to contain liquid to be measured, and the cuvette is configured to be fixed on the holder and attached to the measurement surface of the spectrum measurement module.
Milo, from the same field of endeavor as Sun, discloses a cuvette (See Fig. 9A element 903, paragraph [0179] lines 1-2.), wherein the cuvette is configured to contain liquid (See paragraph [0193] line 6.) to be measured, and the cuvette is configured to be fixed on the holder (See Fig. 9A element 909, paragraph [0179] lines 1-2.) and attached to the measurement surface of the spectrum measurement module (See Fig. 9B  elements 905 and 102, paragraph [0171] last sentence.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have a cuvette, wherein the cuvette is configured to contain liquid to be measured, and the cuvette is configured to be fixed on the holder and attached to the measurement surface of the spectrum measurement module in order to obtain information about the sample that includes spectral, physical and chemical information about the sample (See paragraph [0003] lines 2-4.).
Regarding claim 9, Sun discloses the spectrometer according to claim 8, wherein the height difference is between 0.1 mm and 5 mm (See p. 6 last paragraph last sentence. The range of Sun is within the range of the instant application.).
Regarding claim 10, Sun does not disclose the spectrometer according to claim 8, wherein the housing comprises at least one first component, and the transflective assembly comprises at least one second component, wherein there is a magnetic attraction between the at least one first component and the at least one second component, as to force the transflective assembly to be attached on the housing.
Milo, from the same field of endeavor as Sun, discloses the spectrometer according to claim 8, wherein the housing (See Fig. 9A element 901, paragraph [0175] lines 1-4.) comprises at least one first component (See paragraph [0197] lines 6-10.), and the transflective assembly (See Fig. 17 element 909, paragraph [0197] lines 1-2.) comprises at least one second component (See Fig. 17 element 1702, paragraph [0197] lines 5-6.), wherein there is a magnetic attraction between the at least one first component and the at least one second component, as to force the transflective assembly to be attached on the housing (See paragraph [0197] lines 6-10. Note: This entire limitation refers to Fig. 3A element 111 as the one first component and element 141 as the one second component.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have the spectrometer according to claim 8, wherein the housing comprises at least one first component, and the transflective assembly comprises at least one second component, wherein there is a magnetic attraction between the at least one first component and the at least one second component, as to force the transflective assembly to be attached on the housing in order to prevent ambient light from entering to the spectrometer (See paragraph [0171] lines 5-6.).
Regarding claim 11, Sun does not teach the spectrometer according to claim 10, wherein one of the at least one first component and the at least one second component is a permanent magnet, and the other of the at least one first component and the at least one second component is a magnetically sensitive component.
Milo, from the same field of endeavor as Sun, discloses the spectrometer according to claim 10, wherein one of the at least one first component and the at least one second component (See Fig. 17 element 1702, paragraph [0197] lines 5-6. Element 1702 is a permanent magnet.) is a permanent magnet, and the other of the at least one first component (See paragraph [0197] lines 6-10.) and the at least one second component is a magnetically sensitive component.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have the spectrometer according to claim 10, wherein one of the at least one first component and the at least one second component is a permanent magnet, and the other of the at least one first component and the at least one second component is a magnetically sensitive component in order to connect the spectrometer to the sample chamber (See paragraph [0197] lines 9-10.).
Regarding claim 12, Sun does not teach the spectrometer according to claim 8, wherein the housing has a positioning groove, and the transflective assembly further comprises a positioning component, wherein the positioning component is disposed in the positioning groove, such that the transflective assembly is positioned on the housing.
Milo, from the same field of endeavor as Sun, discloses the spectrometer according to claim 8, wherein the housing has a positioning groove, and the transflective assembly further comprises a positioning component, wherein the positioning component is disposed in the positioning groove, such that the transflective assembly is positioned on the housing (See paragraph [0180], lines 1-7.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have the spectrometer according to claim 8, wherein the housing has a positioning groove, and the transflective assembly further comprises a positioning component, wherein the positioning component is disposed in the positioning groove, such that the transflective assembly is positioned on the housing in order to connect the spectrometer only in a preferred orientation (See paragraph [0180], lines 3-4.).
Regarding claim 13, Sun does not teach the spectrometer according to claim 12, wherein the holder of the transflective assembly comprises a plurality of first limiting components, and the cuvette has a first end and a second end opposite to each other, wherein the plurality of first limiting components abut on two opposite sides of the first end, and the second end of the cuvette abuts on the positioning component.
Milo, from the same field of endeavor as Sun, discloses teach the spectrometer according to claim 12, wherein the holder of the transflective assembly (See Fig. 17, paragraph [0197] lines 1-2.) comprises a plurality of first limiting components (See Fig. 18B element 1806, paragraph [0199] last sentence.), and the cuvette (See Fig. 17 element 903.) has a first end (The body of the container is represented by the reflective box of 1703, see paragraph [0197] lines 10-12. The first end corresponds to the reflective box which is attached to elements 1702 as shown in Fig. 17.) and a second end (The second end pertains to the reflective box connected to 1704 as shown in Fig. 17.) opposite to each other, wherein the plurality of first limiting components abut on two opposite sides of the first end (This is shown in Fig. 18B.), and the second end of the cuvette abuts on the positioning component (See Fig. 17 element 1708, paragraph [0198] lines 9-13.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have the spectrometer according to claim 12, wherein the holder of the transflective assembly comprises a plurality of first limiting components, and the cuvette has a first end and a second end opposite to each other, wherein the plurality of first limiting components abut on two opposite sides of the first end, and the second end of the cuvette abuts on the positioning component in order to hold the sample in place (See paragraph [0199] last sentence.).
Regarding claim 14, Sun teaches the spectrometer (See Fig. 12, p. 4 paragraph 16.) according to claim 13, the transflective assembly (See Fig. 3 element 3, p. 6 paragraph 5 lines 1-2.) further comprises a reference white sample holder (See Fig. 3 element 3, p. 6 paragraph 5 lines 1-2.) and a reference white sample (See Fig. 3 element 100, p. 6 paragraph 5 lines 1-2.), the reference white sample holder has an containment groove (See the annotated Fig. in claim 4.), and the reference white sample is disposed in the containment groove of the reference white sample holder (See the annotated Fig. in claim 4.).
However, Sun is silent with respect to wherein the holder of the transflective assembly further comprises a plurality of second limiting components, wherein the reference white sample holder is disposed between the cuvette and the holder, and a position of the reference white sample holder is limited by the plurality of second limiting components.
Milo, from the same field of endeavor as Sun, discloses wherein the holder of the transflective assembly further comprises a plurality of second limiting components (The protrusions in element 1708 in Fig. 17 represents the a plurality of second limiting components.), wherein the reference white sample holder (See Fig. 17 element 1707, paragraph [0198] line 10.) is disposed between the cuvette and the holder (This is shown in Fig. 17, element 1707 is between elements 1703 and 1708.), and a position of the reference white sample holder is limited by the plurality of second limiting components (The protrusions in element 1708 in Fig. 17 are limiting the position of the reference white sample holder, which is element 1707.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Milo to Sun to have wherein the holder of the transflective assembly further comprises a plurality of second limiting components, wherein the reference white sample holder is disposed between the cuvette and the holder, and a position of the reference white sample holder is limited by the plurality of second limiting components in order to fully enclose all the components of the sample chamber (See paragraph [0198] lines 11-12.).
Regarding claim 15, Sun teaches the spectrometer according to claim 14, wherein the reference white sample holder further has at least one glue groove, and the reference white sample is fixed inside the containment groove through a glue placed inside the at least one glue groove (This entire limitation is shown in the annotated Fig. of claim 4.).
Regarding claim 16, Sun teaches the spectrometer according to claim 14, wherein the reference white sample holder has a first surface, the reference white sample has a second surface, and the second surface protrudes a height relative to the first surface (This entire limitation refers to Fig. 2D and is shown in the annotated Fig. in claim 4. Element 10 protrudes a height from the first surface.).
Regarding claim 17, Sun teaches the spectrometer according to claim 16, wherein the height difference is between 0.1 mm and 5 mm (See p. 6 last paragraph last sentence. The range of Sun is within the range of the instant application.).
Regarding claim 18, the embodiment of Fig. 12 in Sun does not teach the spectrometer according to claim 14, wherein the holder of the transflective assembly further comprises a plurality of locking components, and the reference white sample holder is locked by the plurality of locking components.
However, the embodiment of Fig. 8 in Sun teaches the spectrometer according to claim 14, wherein the holder of the transflective assembly further comprises a plurality of locking components (See Fig. 8 element 9, p. 7 paragraph 7.), and the reference white sample holder is locked by the plurality of locking components (This is shown in Fig. 8 where element 7 in which where the reference white sample holder is located is locked by the plurality of locking components).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of the embodiment of Fig. 8 of Sun to the embodiment of Fig. 12 of Sun to have the spectrometer according to claim 14, wherein the holder of the transflective assembly further comprises a plurality of locking components, and the reference white sample holder is locked by the plurality of locking components in order to adjust the height of the holder relative to the transparent window as shown in Fig. 8 (See p. 7 paragraph 7.).
Regarding claim 19, the embodiment of Fig. 12 in Sun does not teach the spectrometer according to claim 14, wherein the transflective assembly further comprises an elastic component, and
the elastic component is disposed between the holder and the reference white sample holder. Regarding claim 20, the spectrometer according to claim 19, wherein the elastic component comprises a compressed foam or a spring.
However, the embodiment of Fig. 8 in Sun teaches the spectrometer according to claim 14, wherein the transflective assembly (See Fig. 8 elements 7, 22, 23, and 21. The reference white sample holder is located in element 7.) further comprises an elastic component (See Fig. 10 element 91, p. 7 paragraph 8 lines 1-3.), and the elastic component is disposed between the holder and the reference white sample holder (Fig. 8 shows element 9 in which the elastic component is positioned, is disposed between the holder 21 and the reference white sample holder.). Further, Sun teaches the spectrometer according to claim 19, wherein the elastic component comprises a compressed foam or a spring (See Fig. 10 element 91, p. 7 paragraph 8 lines 1-3.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of the embodiment of Fig. 8 of Sun to the embodiment of Fig. 12 of Sun to have the spectrometer according to claim 14, wherein the transflective assembly further comprises an elastic component, and the elastic component is disposed between the holder and the reference white sample holder and the spectrometer according to claim 19, wherein the elastic component comprises a compressed foam or a spring in order to adjust the height and lock the holder at a specific height relative to the transparent window (See p. 7 paragraph 7.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Ning, Y. et al. U.S. Patent No. US 20170184503 A1, discloses safety protection device and Raman spectroscopy detection system for Raman spectroscopy detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/               Examiner, Art Unit 2877                                                                                                                                                                                         


/TARIFUR R CHOWDHURY/               Supervisory Patent Examiner, Art Unit 2877